MEMORANDUM OPINION
                                           No. 04-11-00343-CV

                                           IN RE Paul JONES

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: May 25, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 16, 2011, relator filed a petition for writ of mandamus and a motion for

temporary relief. Relator complains the trial court erred by excluding documents produced in

response to subpoenas served on AT&T and Sprint Nextel Corp. based on a finding that the

requests were untimely.        However, mandamus will issue only to correct a clear abuse of

discretion for which the relator has no adequate remedy at law. In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 135 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839-40

(Tex. 1992) (orig. proceeding). Generally, a relator has no adequate remedy by appeal in a

discovery context when: (1) the appellate court would not be able to cure the trial court’s


1
 This proceeding arises out of Cause No. 336742, Paul Jones v. Pozzi Enterprises Inc. d/b/a Border Construction
Services, pending in the County Court at Law No. 3, Bexar County, Texas, the Honorable David J. Rodriguez
presiding. However, the order complained of was signed by the Honorable Irene Rios, presiding judge of the
County Court at Law No. 10, Bexar County, Texas.
                                                                                      04-11-00343-CV


discovery error; (2) the party’s ability to present a viable claim or defense is vitiated or severely

compromised by the erroneous discovery ruling to the extent that the party is effectively denied

the ability to develop the merits of its case; or (3) the trial court’s discovery order disallows

discovery which cannot be made a part of the appellate record, thereby denying the appellate

court’s ability to evaluate the effect of the trial court’s error. See In re Colonial Pipeline Co.,

968 S.W.2d 938, 941 (Tex. 1998); In re K.L. & J. L.P., No. 04-10-00070-CV, 2010 WL
5176846, at *2 (Tex. App.—San Antonio Dec. 10, 2010, orig. proceeding). Relator contends the

trial court’s ruling has vitiated his defense to real party in interest Pozzi Enterprises Inc.’s

counterclaim for breach of contract. However, we conclude relator failed to meet his burden of

establishing that his ability to defend against the counterclaim has been vitiated to the extent that

he has been effectively denied the ability to develop the merits of his case. See Colonial, 968
S.W.2d at 941. Accordingly, the petition for writ of mandamus and the motion for temporary

relief are DENIED. See TEX. R. APP. P. 52.8(a).

                                                                     PER CURIAM




                                                -2-